Exhibit 4.1 Z TRIM HOLDINGS, INC. Subscription Documentation Package To subscribe for Units in the private offering of Z TRIM HOLDINGS, INC. 1.Date and Fill in the number of Units being subscribed for and Complete and Sign theSignature Page included in the Subscription Agreement. 2.Initial the Accredited Investor Certification page attached to this letter. 3. Complete and Return the Investor Profile and, if applicable, Wire Transfer Authorization attached to this letter. 4. Fax all forms to Brian Chaiken (847) 549-6028 and then send all signed original documents with a check to: Brian Chaiken Chief Financial Officer Z
